Spina, J. (dissenting).
If this defendant had been charged before his eighteenth birthday, the Superior Court would not have had jurisdiction of any of the offenses committed before the defendant’s fourteenth birthday. See G. L. c. 119, § 54. The statute being construed here, G. L. c. 119, § 72A, should be construed in harmony with § 54, which allows indictment of a defendant only for certain crimes committed after his fourteenth birthday. But for the victim’s disclosure of the defendant’s crime to police after his eighteenth birthday, he would have been treated as a juvenile, not as an adult. The defendant could have avoided the result by surrendering himself to authorities before his eighteenth birthday, but that would have impermis-sibly burdened his privilege against self-incrimination. I would *534conclude that the interpretation given today to § 72A constitutionally cannot be reconciled with § 54, and that the defendant should not be required to defend against this indictment. I respectfully dissent.